Citation Nr: 1732214	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  11-19 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In September 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript is of record.

In July 2014, the Board reopened and remanded the claim for further development.  The Board remanded the claim for additional development again in February 2017.  Unfortunately, additional development is needed before the claim can be decided on the merits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2017 the Board remanded the claim in part for the Veteran to be scheduled for a new VA examination.  The examiner was to consider the Veteran's reports of in-service injury, including how it occurred, and the Veteran's credible reports of continuity of symptoms since service.

The Veteran had a VA examination in March 2017.  The examiner diagnosed the Veteran with lumbar spine degenerative disease and lumbar radiculopathy.  It was noted that the Veteran stated that the low back pain began after a basketball injury during service and that he had experienced back pain since then.  The examiner opined that it was less likely than not that the low back disabilities were incurred in service or were caused by the claimed in-service injury, event, or illness.  The examiner noted that the service treatment records show that the Veteran was treated for an acute back injury sustained while playing basketball.  There was no further treatment during service, and the Veteran did not report chronic low back pain at an August 1972 examination.  The examiner felt that the Veteran most likely sustained an acute low back injury, "which typically respond well to conservative treatment with no residual deficits."  The Veteran had degenerative lumbar spine disease over 40 years after active duty.  Lumbar spine degenerative disease occurs over time due to "wear and tear" of the spine and is not related to the acute injury sustained while in service.

However, the examination report does not show that the examiner considered that the Veteran has credibly reported continuity of symptomatology related to the back since service, including receiving private chiropractic care after leaving active service in 1972.  While the examiner noted that the Veteran said that he had experienced back pain since service, the rationale to the opinion indicates that the examiner did not consider the Veteran to be credible.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The February 2017 Board remand stated that the examiner was to find the Veteran's reports of symptomatology since service to be credible. Therefore, an addendum to the opinion must be obtained before the claim can be decided on the merits.

VA treatment records to January 2017 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
January 2017 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from January 2017 to the present.

2.  Thereafter, obtain an addendum to the March 2017 VA low back examination opinion.  The Veteran's claims folder should be provided to the reviewer prior to completion of the opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability is related to service, to include a lumbar strain as a result of twisting injury incurred while playing basketball.

The examiner must consider the Veteran's credible reports of having back pain since his active service and that he had chiropractic treatment due to back pain in the months following service.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.

3.  Thereafter, readjudicate the claim of service connection for a low back disability.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC), provided an opportunity to respond, and the claim should then be returned to the Board as warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


